Citation Nr: 1242346	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  06-06 992A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left knee condition.



ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel











INTRODUCTION

The Veteran served on active duty from February 1965 to February 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision in which the RO denied, in pertinent part, the Veteran's claim for entitlement to service connection for a left knee condition. The Veteran perfected a timely appeal. 

This claim was previously before the Board in September 2010 and was remanded for further development. That development was completed and the claim was returned to the Board for re-adjudication.   The claim was again remanded in March 2012 for further development and has returned to the Board for appellate disposition.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to obtain a VA examination addendum in accordance with the March 2012 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Additionally, remand is required to obtain relevant Social Security Administration (SSA) records.

First, remand is required to comply with the previous Board remand.  See Stegall, 11 Vet. App. at 271.  In March 2012, the Board remanded the issue of entitlement to service connection for a left knee condition.  The Board requested that a VA examiner provide an opinion regarding whether the Veteran's left knee condition was related to service.  In particular, the Board requested that the Veteran's lay statements regarding a second in-service injury to his left knee be considered during the evaluation by the examiner.  In prior statements, the Veteran had stated that, while he was stationed in Vietnam, he was involved in an accident while riding a bike and was struck by a vehicle.  Further, the Veteran had submitted buddy statements discussing the events of this second incident and the Board had requested that these also be considered by the examiner.  

The AMC provided the Veteran with a VA examination in November 2011.  The examiner reviewed the Veteran's claims file, but did not specifically address any of the Veteran's lay statements regarding the second claimed in-service injury or the accompanying buddy statements.  The examiner opined that it was less likely than not that the Veteran's left knee condition was incurred in or caused by the claimed in service injury, event, or illness.  In support, he provided that the Veteran had made a statement that his knee condition began after his first reported in-service injury, in 1965.  However, the examiner stated that the Veteran reported that his knee condition began at later times on two other occasions.  In 2005, the Veteran told Dr. R. that his condition began in 1990 and, at his 2010 VA examination, he stated that his condition began in 1968.  Due to these inconsistencies, it appears that the examiner did not find the Veteran's reported history of onset to be credible.  Further, the examiner provided that, if the Veteran had sustained his currently diagnosed degenerative arthritis and meniscus tear in his left knee in service, he would have begun experiencing symptoms immediately and not on a delay as claimed.  Last, the examiner stated that the Veteran has degenerative arthritis and a meniscus tear in his right knee as well, which seems to indicate that his left knee condition is just a part of the natural aging process.

Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  See also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service).  Here the statements at issue provide insight into an additional claimed injury to the Veteran's left knee in 1967, while he was serving in Vietnam.  This additional claimed injury may serve to explain why the Veteran has reported that his symptoms began later than his initial claimed injury.  As it does not appear that the VA examiner has properly considered this incident as requested by the 2012 remand instructions, an additional addendum opinion is necessary.  Accordingly, the VA examiner must address the Veteran's lay statements and buddy statements of record in his findings in a new VA examination.

Second, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c) (2012).  The duty to assist includes obtaining records in the custody of a Federal department or agency, including VA medical records and relevant SSA records, and making reasonable efforts to obtain private medical records.  38 C.F.R. § 3.159(c)(1), (2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  Here, a February 2012 statement from the Veteran reflects that the Veteran may be in receipt of SSA disability, but the claims file does not contain any records relating to this.  As such, if the Veteran is found to be in receipt of SSA disability, then these records should be obtained.  

Additionally, as this case must be remanded for the foregoing reasons, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his left knee condition and records of his VA care, dated since September 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain current VA records since September 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Contact the SSA and obtain all relevant disability determination records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. 

3. After any new evidence has been associated with the claims file, arrange for the Veteran's claims file to be reviewed, including this remand, by the November 2011 VA examiner, (or a suitable substitute if that examiner is unavailable). The examiner should prepare an addendum to the November 2010 VA examination and November 2011 addendum report and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current left knee condition is related to his reported in-service left knee injuries.

The examiner should comment on the Veteran's report of an in-service injury to the left knee in which he was struck by a car while riding a bicycle in Vietnam (See December 2010 written statement from the Veteran) and should also consider all lay statements submitted by the Veteran or on his behalf, to specifically include the Veteran's contention that his left knee condition first began in-service after injury and he has experienced a continuity of symptomatology since that time. 

A complete rationale should be given for all opinions and conclusions. In this regard, a discussion of the facts and medical principles involved would be of consideration assistance to the Board.

4. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall, 11 Vet. App. at 271.

5. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


